Citation Nr: 1449067	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle disability. 

2. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1976 to May 1977. He then served in the Air Force Reserve until at least 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2014, the Veteran testified before the undersigned at a Videoconference hearing. A copy of the transcript has been reviewed and associated with the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

At the July 2014 hearing, the Veteran testified that he fell during service, injuring his right ankle and right shoulder in 1977. (Transcript, pp 6-7.) He thought a line of duty investigation (LOD) was done and he reported being treated at a hospital at Homestead Air Force Base. However, several Tricare records show he also reported injuries from a fall in 1991. Under the circumstances, the AOJ should search for relevant treatment records from the base hospital and request any LOD records from the service department. 38 C.F.R. § 3.159(c)(2) (2014). 

Updated VA treatment records are also requested. If an injury in service is confirmed, a VA examination is requested. 




Accordingly, the case is REMANDED for the following action:

1. Request updated VA treatment records and associate them with the file. 

2. Request service personnel records, to include any LOD records, and associate them with the file. 

3. Request Homestead Air Force Base hospital records from the appropriate repository. A search should include 1977, 1991 or any year coinciding with found LOD records. 

4. If the records are unavailable, a negative reply is requested and should be added to the record. Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2014). 

5. Only if an in-service injury is confirmed, schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle and/or right shoulder disability. The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should state whether it is at least as likely as not that any right ankle or shoulder disability is related to service. The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case. 

6. Re-adjudicate the claims of service connection.  If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case. An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

